Title: To John Adams from C. W. F. Dumas, 2 January 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 2e. Janv. 1783.

L’Assemblée dont j’ai parlé dans ma derne. de 31e. n’a pas eu lieu. Le G. Pe. a tant assuré les Pes. de Dt. & d’Amst que le Pce. de concert avec le Conseil Député avoit pris les mesures les plus efficaces pour prévenir touts désordres, qu’ils se sont laissés persuader de ne pas aller plus loin.
Effectivement, jamais on n’a vu à la Haie une veille de Janvr. si tranquille. Le passé paroît nous avoir rendus sages; si ce n’est le doublement des gardes, & sur-tout la précaution de faire fermer à certaine heure du soir toutes les Gargotes. Sans cela Nous n’aurions peut-être pas manqué d’avoir un peu de tapage; car nox & amor vinumque nihil moderabile Suadent.
Ce tapage, au reste, quand il y en auroit eu, auroit fait plus de mal, par ses suites, aux mal intentionnés, que de peur aux autres.
L’honorée vôtre du 24 m’est parvenue après l’espédition des deux miennes du 31; Com̃e vous paroissez pressé, Monsieur, des Pensees sur la Revolut. & que j’ai fait demander en vain s’il y a quelque occasion, je prends le parti de vous l’envoyer tout de suite par la poste, selon que vous le mandez
Nous n’avons aucune nouvelle de Mr. Votre fils, qui sera reçu à bras ouv̀erts s’il vient.
Nous voyons avec bien du plaisir, Monsieur, qu’il vous tarde de revenir auprès de nous. Je le dis hier au Gd. Pre., qui me demandoit de vos nouvelles.
J’ai fait hier, malgré un violent mal de reins, les visites d’usage chez le Presidt. de L. h. P., le Gr. Pre., le Greffier, le Presidt. du Conseil d’Etat, & le Grd. Bailli de Lahaie; il ne restoit plus que d’aller à la Cour, lorsqu’il m’a pris une foiblesse à l’appartement de Mr. De Berenger, avec qui je me proposois d’aller, & qui m’a ramené chez moi, où je suis confiné depuis.
Ma famille, avec moi, vous honore, & partage les sentimens du respect sincere avec lequel je suis, Monsieur, De Votre Exce. / le très-humble & très- / obéissant serviteur
Dumas
La Prov. d’Hollde. a pris la Résolution d’entreprendre sérieusement la Réduction du H. Cons. de Guerre.
En apprenant à l’ami de Dt., que vous n’aviez pas grande opinion de la paix, il m’a dit tant mieux.

 
Translation
Sir
The Hague, 2 January 1783

The assembly of which I spoke in my second of 31 December never convened. The grand pensionary so vigorously assured the pensionaries of Dordrecht and Amsterdam that the prince, in concert with the council of state, had taken such effective measures to prevent all such disorders in the future that the pensionaries were persuaded to take no further action.
Indeed, there has never been so peaceful a New Year’s Eve at The Hague. The past has rendered us wise—or perhaps it is the doubling of the guard, and particularly the precaution of closing all the taverns at a certain hour each evening. Otherwise we would probably have had some rowdiness; for nox et amor vinumque nihil moderabile suadent.
Besides, had this disturbance occurred, its consequences would have been more harmful to the ill-intentioned than to be dreaded by anyone else.
Your honored letter of 24 December arrived after my two letters of 31 December had been sent. Since you seemed in a hurry for Pensées sur la révolution, sir, and wondering in vain whether it was for some particular occasion, I have decided to send it at once through the mail as you requested.
We have no news of your son, who will be welcomed with open arms if he comes.
We note with much pleasure, sir, that you seem anxious to be back among us. I said as much yesterday to the grand pensionary, who was asking after you.
Yesterday, despite a violent attack of lumbago, I paid the customary calls on the president of their High Mightinesses, the grand pensionary, the secretary, the president of the council of state, and the grand bailiff of The Hague. It remained only to visit the court, when I was overcome with weakness in the apartment of Mr. Bérenger, with whom I had intended to go. Instead he brought me home, where I have been confined ever since.
My family, as I do, sends its regards and shares the sincere respect with which I am, sir, your excellency’s very humble and very obedient servant
Dumas

The Province of Holland has resolved to undertake, in earnest, the reduction of the council of war.
When I told our friend from Dordrecht that you did not think too highly of the peace, he replied, "so much the better."

